Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 3/3/2021
Claims 2, 3, 5-10, 17, 18 and 20-31 have been cancelled
Claims 1, 4, 11-16, 19 and 32  have been submitted for examination
Claims 1, 4, 11-16, 19 and 32 have been allowed
Allowable Subject Matter
1.	Claims  1, 4, 11-16, 19 and 32  are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to LDPC encoding suitable for 5G systems. The encoding method comprises: determining a base graph of a low density parity check code (LDPC) matrix, and constructing a cyclic coefficient index matrix; determining a sub-cyclic matrix according to the cyclic coefficient index matrix; and carrying out LDPC encoding according to the sub-cyclic matrix and the base graph.

The prior art of record for example Myung teaches a pre-5th-Generation (5G) or 5G communication system to be provided for supporting higher data rates Beyond 4th-Generation (4G) communication system such as Long Term Evolution (LTE). An apparatus and a method for channel encoding and decoding in a communication or broadcasting system is provided. According to the present disclosure, the method for channel encoding in a communication or broadcasting system includes determining a block size Z, and performing encoding based on the block size and a parity check matrix corresponding to the block size, in which the block size is 
However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“constructing the cyclic coefficient exponent matrix comprises: a first operation: dividing a set of dimensions Z of sub-cyclic matrices to be supported into a plurality of subsets; a second operation: generating a cyclic coefficient exponent matrix for each of the subsets; and a third operation: determining a cyclic coefficient corresponding to Z of the plurality of subsets according to the cyclic coefficient exponent matrix; wherein Z = ax2j, and the first operation is performed in following way: a first way: dividing Z into a plurality of subsets according to a value of a, wherein a is an integer greater than zero, and j is an integer greater than or equal to zero; wherein when the first way is employed, the determined cyclic coefficient exponent matrix is shown by a table(s) cited in the instant claim 1.”.
	Claims 4, 11-15 depend from claim 1, are also allowable.
	Claims 16 and 32 have allowable limitations similar to claim 1.
	Claim 19 depends from claim 16, is also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.